This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                     NO. 35,982

 5 HECTOR VEGA,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
 8 Mark Terrence Sanchez, District Judge

 9 Hector H. Balderas, Attorney General
10 Marko D. Hananel, Assistant Attorney General
11 Santa Fe, NM

12 for Appellant

13 Templeman & Crutchfield
14 C. Barry Crutchfield
15 Lovington, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 ZAMORA, Judge.
 1   {1}   In its docketing statement, the State sought to appeal from the district court’s

 2 judgments and sentences, filed in D-506-CR-2015-00484 and D-506-CR-2014-00755.

 3 This Court issued a notice of proposed disposition, proposing to dismiss the State’s

 4 appeal. In response, the State filed a notice of its intent not to file a memorandum in

 5 opposition to our notice of proposed disposition. Accordingly, we rely on the

 6 reasoning contained in our notice of proposed disposition and dismiss the State’s

 7 appeal.

 8         IT IS SO ORDERED.


 9
10                                          M. MONICA ZAMORA, Judge

11 WE CONCUR:


12
13 JONATHAN B. SUTIN, Judge


14
15 J. MILES HANISEE, Judge